Citation Nr: 1427109	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1977 to February 1978.  It appears that subsequent to that period the Veteran served on inactive duty for training (INACDUTRA) until 1995 (unconfirmed).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current left and right hip disabilities are the result of a motor vehicle accident he was involved in during a period of INACDUTRA.  Specifically, the Veteran asserts that he underwent left and right hip replacements as a result of that motor vehicle accident.

Pursuant to applicable law, disability compensation may be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA. 38 C.F.R. § 3.6(e).   In such cases, the burden of proving that he was traveling directly to returning directly from ACDUTRA or INACDUTRA is on the Veteran.  Id.

Two things require clarification.  First, the exact dates of the Veteran's period of INACDUTRA are unclear.  Second, it is also not clear exactly when the motor vehicle accident occurred.  Specifically, it is unclear whether the Veteran was involved in the motor vehicle accident while proceeding directly to or returning directly from INACDUTRA.  See 38 C.F.R. § 3.6(e).  

Regarding the exact dates of the Veteran's period of INACDUTRA, the AOJ has not confirmed the dates of INACDUTRA and it is unclear what those exact dates are.  On remand, the AOJ should contact the appropriate sources to confirm the exact dates of the Veteran's ACDUTRA and INACDUTRA. This information is vital to the Veteran's claim and is necessary to determining whether the motor vehicle accident occurred during a period of ACDUTRA or INACDUTRA.

Regarding the date of the accident, the Veteran has asserted that the accident occurred sometime in December 1991.  See Hearing Transcript at pg. 4.  He has further asserted that the accident happened on a Saturday evening during a weekend drill and he was to report back for INACDUTRA on the following Sunday. See id at pg. 5.  The Veteran has claimed that a motorist ran a red light an impacted the Veteran's vehicle, sending the Veteran to the hospital for treatment.   Id at pgs. 5-6. The Veteran received treatment from Dr. Merlin following the motor vehicle accident.  See id at pg. 7; see also January 1992 Certificate of Professional Care from Dr. Merlin.  

In order to determine the precise date of the accident, several steps should be taken.  First, the Veteran should be contacted to ascertain the actual date of the accident.  In addition, details regarding the accident-namely where it occurred-should also be elicited.  Given that the Veteran has testified that the other vehicle involved ran a red light, it is very possible that an accident report was produced as a result of the accident.  If information as to the location of the accident is obtained, the AOJ should attempt to procure any such accident reports.

In addition, it appears that there may be outstanding private treatment records relating to the Veteran's motor vehicle accident.  No treatment records from Dr. Merlin have been obtained.  Such records could be highly relevant to the issue of whether the Veteran's hip injuries were incurred during a period of INACDUTRA.  Moreover, no hospital records from the date of the accident have been sought.  Such records, of course, are highly probative of the matter at hand.  Further, no treatment records from Dr. Merlin are associated with the Veteran's claims file.  Indeed, not only would such records detail the injuries sustained, but those records may also detail the date and time of the accident.  Thus, on remand, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2002) that advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA. Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service. This notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2. Contact the appropriate sources, to include the National Personnel Records Center (NPRC) and the South Carolina Office of the Adjutant General, to obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including all duty assignments, and verify all of the Veteran's actual periods of active duty, ACDUTRA, and INACDUTRA.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile. To the best of its abilities, VA should make a list of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA. All records and/or responses received should be associated with the claims file.

3. Contact the Veteran and request that he provide the names and addresses of medical treatment for injuries sustained in a motor vehicle accident in 1991.  Particularly, information regarding treatment rendered by Dr. Merlin and any hospitalization immediately following the motor vehicle accident should be requested.

After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).

4. Contact the Veteran and ascertain the details regarding the actual accident he was involved in.  Specifically, the Veteran should be asked about the location, date and approximate time of the accident.  The Veteran also be asked whether law enforcement was called to the scene of the accident.

5. The AOJ should attempt to procure, if possible, any accident report regarding the 1991 automobile accident from the appropriate law enforcement agency.

6. After completing the above development, if the Veteran is found to have been engaged in ACDUTRA or INACDUTRA at the time of his motor vehicle accident, schedule him for a VA examination to assess the nature and etiology of his right and left hip disabilities.  The Veteran's VA claims folder must be made available to the examiner.

The examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left and right hip replacements were the result of his 1991 motor vehicle accident.

Any conclusion must be supported by a thorough rationale.

If the examiner determines that he cannot provide an opinion on any of the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely which facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definitive opinion.)


7. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



